Mb. Justioe Stein 'delivered the opinion of the court. The sole point in controversy is, whether the rent for which the ivarrant issued not being due at the time of the issue and levy, a right existed to issue the same under section 34, chapter 80, Rev. Stat. 1901, which provides that “if any tenant shall, without the consent of his landlord, sell and remove or permit to be removed, or be about to sell and remove or permit to be removed from the demised premises, such part or portion of the crops, raised thereon as shall endanger the lien of the landlord upon such crops for the rent agreed to be paid, it shall and may be lawful for the landlord to institute proceedings by distress before the rent is due,” etc. The contention of appellants is that more than sufficient crops remained on the farm at the time the warrant issued to secure the rent remaining unpaid, and that the lien of the landlord had hot been and was not endangered., Upon this question of fact' the parties introduced much conflicting testimony which we deem it needless to set forth. We have carefully considered it and cannot say that the verdict is against the evidence or the weight of it. For appellee one Joseph Caldwell, a son of the intestate, testified that he had collected the rents for her and had had a conversation with Mr. Symonds, one of appellants, in regard to their removal of the crops and ability to pay the rent. The witness also testified as to the value of the crops remaining on the farm. Afterwards Mr. Symonds was called as a witness by appellants and asked to state the value of the said crops. The testimony was objected to on the ground that he was one of the defendants and plaintiff’s intestate was dead. The objection was properly sustained. Under the second exception to section 2 of chapter 51 of the Eevised Statutes it was competent for Symonds to testify “ concerning the same conversation or transaction ” between Caldwell and appellants that Caldwell had testified about, but Symonds was not asked to testify to any such conversation or transaction. The judgment is affirmed. Affirmed.